UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED SEPTEMBER 30, 2011. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 0-53504 KEATING CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland 26-2582882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5arkway, Suite 1100 Greenwood Village, CO80111 (Address of principal executive office) (720) 889-0139 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer¨ Non-accelerated filer x Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the issuer’s Common Stock, $0.001 par value, outstanding as of November 8, 2011 was 9,283,604. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Statements of Assets and Liabilities as of September 30, 2011 and December 31, 2010 1 Statements of Operations for the three and nine months ended September 30, 2011 and 2010 2 Statements of Changes in Net Assets for the nine months ended September 30, 2011 and 2010 3 Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 4 Schedule of Investments as of September 30, 2011 5 Schedule of Investments as of December 31, 2010 7 Financial Highlights for the nine months ended September 30, 2011 and 2010 8 Notes to Unaudited Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 53 PART II.OTHER INFORMATION Item 1. Legal Proceedings 54 Item1A. Risk Factors 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 3. Defaults Upon Senior Securities 55 Item 4. Reserved 55 Item 5. Other Information 56 Item 6. Exhibits 57 SIGNATURES 58 i PART I – FINANCIAL INFORMATION Item1. Financial Statements Keating Capital, Inc. Statement of Assets and Liabilities (Unaudited) September 30, December 31, Assets Investments in portfolio company securities at fair value: Non-control/non-affiliate investments: Private portfolio companies (Cost: $21,356,850 and $3,600,491, respectively) $ $ Publicly-traded portfolio companies (Cost: $1,999,991 and $0, respectively) - Affiliate investments: Private portfolio companies (Cost: $8,000,080 and $0, respectively) - Total, investments in portfolio company securities at fair value Short-term investments at fair value (Cost: $0 and $13,500,000, respectively) - Cash and cash equivalents Prepaid expenses and other assets Deferred offering costs - Total Assets Liabilities Base management fees payable to Investment Adviser Accrued incentive fees payable to Investment Adviser Administrative expenses payable to Investment Adviser Reimbursable expenses payable to Investment Adviser - Accounts payable Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Components of Net Assets: Common stock, $0.001 par value; 200,000,000 shares authorized; 9,283,604 and 2,860,299 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively $ $ Additional paid-in capital Accumulated undistributed net investment loss ) ) Accumulated distributions in excess of net realized gains on investments ) - Net unrealized appreciation on investments Net Assets $ $ Common Shares Outstanding Net Asset Value Per Outstanding Common Share $ $ The accompanying notes are an integral part of these financial statements. 1 Keating Capital, Inc. Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Investment Income Interest and dividend income: Certificate of deposit and money market investments $ Other income - - - Total Investment Income Operating Expenses Base management fees Incentive fees (decrease) ) - ) - Administrative expenses allocated from Investment Adviser Legal and professional fees Directors' fees Stock transfer agent fees Printing and fulfillment expenses Postage and delivery expenses Stock issuance expenses General and administrative expenses Total Operating Expenses Net Investment Loss ) Net Change in Unrealized Appreciation (Depreciation) on Investments Non-control/non-affiliate investments ) ) Affiliate investments - - Net Change in Unrealized Appreciation (Depreciation) On Investments ) ) Net Decrease in Net Assets Resulting From Operations $ ) $ ) $ ) $ ) Net Decrease in Net Assets Resulting from Operations Per Common Share $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding: Basic and Diluted The accompanying notes are an integral part of these financial statements. 2 Keating Capital, Inc. Statements of Changes in Net Assets (Unaudited) Nine Months Ended September 30, September 30, Changes in Net Assets from Operations Net investment loss $ ) $ ) Net change in unrealized appreciation (depreciation) on investments ) Net Decrease in Net Assets Resulting from Operations ) ) Changes in Net Assets from Stockholder Distributions Distributions in excess of net realized gains on investments ) - Net Decrease in Net Assets Resulting from Stockholder Distributions ) - Changes in Net Assets from Capital Stock Transactions Issuance of common stock in continuous public offering (1) Offering costs from issuance of common stock ) ) Amortization of deferred offering costs ) ) Net Increase in Net Assets Resulting From Capital Stock Transactions Net Increase in Net Assets Net assets at beginning of period Net Assets at End of Period (2) $ $ All shares were sold at a price of either $9.30 or $10.00, depending on whether or not sales commissions were waived by the dealer manager. Net Assets at September 30, 2011 and 2010 include no accumulated undistributed net investment income and no accumulated undistributed net realized gains. The accompanying notes are an integral part of these financial statements. 3 Keating Capital, Inc. Statements of Cash Flows (Unaudited) Nine Months Ended September 30, September 30, Cash Flows From Operating Activities Net decrease in net assets resulting from operations $ ) $ ) Adjustments to reconcile net decrease in net assets resulting from operations to net cash used in operating activities: Net change in unrealized depreciation (appreciation) on investments ) Changes in operating assets and liabilities: (Increase) in prepaid expenses and other assets ) ) Increase in base management fees payable to Investment Adviser (Decrease) in accrued incentive fees payable to Investment Adviser ) - (Decrease) increase in administrative expenses payable to Investment Adviser ) (Decrease) in reimbursable expenses payable to Investment Adviser ) ) (Decrease) increase in accounts payable ) (Decrease) increase in accrued expenses and other liabilities ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Investments in portfolio companies ) ) Purchases of short-term investments ) ) Proceeds from maturities of short-term investments Net cash provided by (used in) investing activities ) ) Cash Flows From Financing Activities Gross proceeds from issuance of common stock Offering costs from issuance of common stock ) ) Additions to deferred stock offering costs ) ) Stockholder distributions ) - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Non-Cash Financing Activities Amortization of deferred offering costs $ $ The accompanying notes are an integral part of these financial statements. 4 Keating Capital, Inc. Schedule of Investments September 30, 2011 (Unaudited) % of Portfolio Company Industry / Description Type of Investment Shares Cost Fair Value Net Assets Non-Control/Non-Affiliate Investments (1) Private Portfolio Companies: Livescribe, Inc. Technology - Consumer Electronics Series C Convertible Preferred Stock (3)(4) % Series C Convertible Preferred Stock Warrants (7) % Series C-1 Convertible Preferred Stock (3)(4) % Series C-1 Convertible Preferred Stock Warrants (8) % MBA Polymers, Inc. Cleantech - Plastics Recycling Series G Convertible Preferred Stock (3)(4) % BrightSource Energy, Inc. Cleantech - Solar Thermal Energy Series E Convertible Preferred Stock (3)(4) % Harvest Power, Inc. Cleantech - Waste Management Series B Convertible Preferred Stock (3)(5) % Suniva, Inc. Cleantech - Solar Photovoltaic Cells Series D Convertible Preferred Stock (3)(4) % Xtime, Inc. Internet & Software - Software as a Service Series F Convertible Preferred Stock (3)(4) % Common Stock Warrants (9) - % Kabam, Inc. Internet & Software - Online Multiplayer Games Series D Convertible Preferred Stock (3)(4) % Tremor Video, Inc. Internet & Software - Online Video Advertising Series F Convertible Preferred Stock (3)(4) % TrueCar, Inc. Internet & Software - Consumer Website Common Stock (6) % Subtotal - Non-Control/Non-Affiliate Investments, Private Portfolio Companies $ $ % Publicly-Traded Portfolio Companies: NeoPhotonics Corporation Technology - Communications Equipment Common Stock (11) % Solazyme, Inc. Cleantech - Renewable Oils and Bioproducts Common Stock (12) % Subtotal - Non-Control/Non-Affiliate Investments, Publicly-Traded Portfolio Companies $ $ % Affiliate Investments (1) Private Portfolio Companies: Metabolon, Inc. Technology - Molecular Diagnostics and Services Series D Convertible Preferred Stock (3)(4) % Corsair Components, Inc. Technology - PC Gaming Hardware Common Stock (6) % Common Stock Warrants (10) % Subtotal - Affiliate Investments, Private Portfolio Companies $ $ % Total - Investments in Portfolio Company Securities (2) $ $ % The accompanying notes are an integral part of these financial statements. 5 Keating Capital, Inc. Schedule of Investments September 30, 2011 (Unaudited) % of Reconciliation to Net Assets Amount Net Assets Investments in portfolio company securities at fair value $ 41.59% Cash and cash equivalents 58.74% Prepaid expenses and other assets 0.13% Less: Total Liabilities -0.46% Net Assets $ 100.00% Control investments are defined by the Investment Company Act of 1940, as amended (the "1940 Act"), as investments in which more than 25% of the voting securities are owned or where the ability to nominate greater than 50% of the board representation is maintained.Affiliate investments are defined by the 1940 Act as investments in which between 5% and 25% of the voting securities are owned. Non-Control/Non-Affiliate investments are defined by the 1940 Act as investments that are neither Control Investments nor Affiliate Investments. The aggregate cost basis for federal income tax purposes of investments in portfolio company securities is $31,356,921.The gross unrealized appreciation based on the tax cost basis of these securities is $836,076. The gross unrealized depreciation based on the tax cost basis of these securities is $273,316.The net unrealized appreciation based on the tax cost basis of these securities is $562,760. The shares of common and preferred stock represented by these investments are subject to legal restrictions on transfer pursuant to the Securities Act of 1933, as amended (the "Securities Act") and may only be sold pursuant to a registration statement under the Securities Act or an available exemption from registration thereunder.These shares are also subject to a contractual lockup for a period of six months following completion of an initial public offering. The shares of preferred stock represented by these investments carry a non-cumulative, preferred dividend payable when and if declared by the portfolio company's board of directors. Since no dividends have been declared or paid with respect to these investments, these investments are considered to be non-income producing. The shares of preferred stock represented by this investment carry a cumulative preferred dividend, which is payable only when declared by the portfolio company's board of directors or upon a qualifying liquidation event. Since no dividends have been declared or paid with respect to this investment, this investment is considered to be non-income producing. The shares of common stock represented by these investments are considered to be non-income producing. The warrants grant the holder the right to purchase shares of Series C convertible preferred stock at an exercise price of $0.50 per share, have a contractual life of five years, and expire on June 30, 2015. The warrants grant the holder the right to purchase shares of Series C-1 convertible preferred stock at an exercise price of $0.50 per share, have a contractual life of five years, and expire on July 8, 2016. The warrants grant the holder the right to purchase shares of common stock at an exercise price of $0.01 per share, have a contractual life of seven years, and expire on August 24, 2018.In the event the issuer completes a qualifying IPO, the number of warrants will be reduced by 50%. The warrants grant the holder the right to purchase up to 800,000 shares of common stock from certain selling stockholders at an exercise price of $0.01 per share. The warrants expire on the earlier of: (i) the consummation of an an initial public offering ("IPO") by Corsair Components, Inc. ("Corsair") at an offering price of at least $2.50 per share of common stock, (ii) upon a sale of Corsair which results in holders of Corsair common stock receiving net sales proceeds of at least $2.50 per share, or (iii) July 6, 2016.The warrants are exercisable only upon: (i) Corsair completing an IPO of its common stock at an offering price of less than $2.50 per share, (ii) a sale of Corsair which results in holders of Corsair common stock receiving net sales proceeds of less than $2.50 per share, and (iii) if Corsair does not complete an IPO or sale prior to July 6, 2016, the warrants will be deemed to have been automatically exercised on such date.If the warrants become exercisable as a result of an IPO or sale of Corsair, the number of warrants will be proportionately decreased from 800,000 to the extent that the IPO price or net sales proceeds, as the case may be, exceeds $2.00 per share but is less than $2.50 per share, and the number of warrants will be reduced to zero if the IPO price or net sale proceeds, as the case may be, equals or exceeds $2.50 per share. On February 2, 2011, NeoPhotonics completed an initial public offering of its common stock at a price of $11.00 per share.Immediately prior to the initial public offering, the Company’s Series X convertible preferred stock converted into 160,000 shares of NeoPhotonics common stock, which common shares were subject to a 180 day lockup provision that expired in August 2011. On May 27, 2011, Solazyme completed an initial public offering of its common stock at a price of $18.00 per share.Immediately prior to the initial public offering, the Company’s Series D convertible preferred stock converted into 112,927 shares of Solazyme common stock, which common shares are subject to a 180 day lockup provision expiring in November 2011. The accompanying notes are an integral part of these financial statements. 6 Keating Capital, Inc. Schedule of Investments December 31, 2010 (Unaudited) % of Portfolio Company Industry / Description Type of Investment Shares Cost Fair Value Net Assets Non-Control/Non-Affiliate Investments (1) Private Portfolio Companies: NeoPhotonics Corporation Technology - Communications Equipment Series X Convertible Preferred Stock (3)(4)(7) $ $ % Livescribe, Inc. Technology - Consumer Electronics Series C Convertible Preferred Stock (3)(4) % Series C Convertible Preferred Stock Warrants (5) % Solazyme, Inc. Cleantech - Renewable Oils and Bioproducts Series D Convertible Preferred Stock (3)(4) % MBA Polymers, Inc. Cleantech - Plastics Recycling Series G Convertible Preferred Stock (3)(4) % Total - Investments in Portfolio Company Securities (2) $ $ % Short-Term Investments Certificates of Deposit Maturing on January 6, 2011 (6) Annual Percentage Yield of 0.45% $ $ % Total - Short-Term Investments $ $ % Total - Investments in Portfolio Company Securities and Short-Term Investments $ $ % % of Reconciliation to Net Assets Amount Net Assets Investments in portfolio company securities and short-term investments $ % Cash and cash equivalents % Prepaid expenses and other assets % Deferred offering costs % Less: Total Liabilities ) -1.78 % Net Assets $ % Control investments are defined by the Investment Company Act of 1940, as amended (the "1940 Act"), as investments in which more than 25% of the voting securities are owned or where the ability to nominate greater than 50% of the board representation is maintained.Affiliate investments are defined by the 1940 Act as investments in which between 5% and 25% of the voting securities are owned. Non-Control/Non-Affiliate investments are defined by the 1940 Act as investments that are neither Control Investments nor Affiliate Investments. The aggregate cost basis for federal income tax purposes of Non-Control/Non-Affiliate investments is $3,600,491.The gross unrealized appreciation based on the tax cost basis of these securities is $578,705. The gross unrealized depreciation based on the tax cost basis of these securities is $1,589. The shares of preferred stock represented by these investments are subject to legal restrictions on transfer pursuant to the Securities Act and may only be sold pursuant to a registration statement under the Securities Act or an available exemption from registration thereunder. These shares are also subject to a contractual lockup for a period of 180 days following completion of an initial public offering. The shares of preferred stock represented by these investments carry a non-cumulative, preferred dividend payable when and if declared by the portfolio company's board of directors. Since no dividends have been declared or paid with respect to these investments, these investments are considered to be non-income producing. The warrants grant the holder the right to purchase shares of Series C convertible preferred stock at an exercise price of $0.50 per share, have a contractual life of five years, and expire on June 30, 2015. Fair value reflects amortized cost as of December 31, 2010. On February 2, 2011, NeoPhotonics completed an initial public offering of its common stock at a price of $11.00 per share.Immediately prior to the initial public offering, the Company’s Series X convertible preferred stock converted into 160,000 shares of NeoPhotonics common stock, which common shares were subject to a 180 day lockup provision that expired in August 2011. The accompanying notes are an integral part of these financial statements. 7 Keating Capital, Inc. Financial Highlights (Unaudited) Nine Months Ended September 30, September 30, Per Common Share Data Net asset value, beginning of period (1) $ $ Net investment loss (2) ) ) Net change in unrealized appreciation on investments (2) - Net (decrease) increase in net assets resulting from operations ) ) Stockholder distributions: Distributions in excess of net realized gains on investments (2) ) - Net decrease in net assets resulting for stockholder distributions ) - Capital stock transactions: Issuance of common stock in continuous public offering (3) Offering costs from issuance of common stock (2) ) ) Amortization of deferred offering costs (2) ) ) Net increase in net assets from capital stock transactions Net asset value, end of period (1) $ $ Common shares outstanding, beginning of period Common shares outstanding, end of period Weighted average common shares outstanding during period Total return based on change in net asset value and stockholder distributions (4) % Supplemental Data and Ratios Net assets, beginning of period $ $ Net assets, end of period $ $ Average net assets during period $ $ Annualized ratio of operating expenses to average net assets % % Annualized ratio of net investment loss to average net assets -6.90
